257 S.E.2d 647 (1979)
42 N.C. App. 719
Peggy D. NORRIS, Individually and William Dale Norris by his Guardian Ad Litem, Peggy D. Norris
v.
HOME SECURITY LIFE INSURANCE COMPANY.
No. 7813DC1032.
Court of Appeals of North Carolina.
September 4, 1979.
*648 Soles & Phipps by R. C. Soles, Jr., Tabor City, for plaintiffs-appellants.
McGougan & Wright by D. F. McGougan, Jr., Tabor City, for defendant-appellee.
HEDRICK, Judge.
Plaintiff contends that the provisions of G.S. § 58-251.4 cause the policy of insurance issued to her to also extend coverage to her minor child from the moment of his birth. We disagree. Such a result would contravene the plain and express language contained in G.S. § 58-251.4 which provides as follows:
Every policy of insurance and every hospital service or medical service plan as defined in Chapter 57 of the General Statutes (regardless of whether any of such policies or plans shall be defined as individual, family, group, blanket, franchise, industrial or otherwise) which provides benefits on account of any sickness, illness, or disability of any minor child or which provides benefits on account of any medical treatment or service authorized or permitted to be furnished by a hospital under the laws of this State to any minor child shall provide such benefits for such occurrences beginning with the moment of birth of such child if such birth occurs while said policy or subscriber contract with such a plan is in force.
It is a fundamental principle that when the language of a statute is clear and unambiguous, there is no room for judicial construction and the courts must give it its plain and definite meaning, and are without power to interpolate, or superimpose, provisions and limitations not contained therein. State ex rel. Utilities Commission v. Edmisten, 291 N.C. 451, 232 S.E.2d 184 (1977); State v. Camp, 286 N.C. 148, 209 S.E.2d 754 (1974); Jackson v. Stanwood Corp., 38 N.C. App. 479, 248 S.E.2d 576 (1978).
In the present case, the policy of insurance in question was issued to Peggy D. Norris, insured her for hospital, medical and surgical expenses and was in full force and effect when she gave birth to William Dale Norris. Subsequent to the birth of her son, Peggy Norris made application to have the insurance policy include her newborn child. The policy was thereafter endorsed to extend coverage to William Norris, and her premium was increased to reflect this new coverage. Plaintiff now contends, in effect, that the policy should be retroactive and pay for expenses incurred prior to the time she applied for the increased coverage.
G.S. § 58-251.4 expressly provides, "Every policy of insurance . . . which provides benefits on account of any sickness, illness, or disability of any minor child. . . shall provide such benefits for such occurrences beginning with the moment of birth of such child if such birth occurs while said policy or subscriber contract with such a plan is in force." [Emphasis added.] In the present case, it is undisputed that at the time the minor plaintiff was born, there was no policy in effect that provided benefits for the child. Thus, this statute has no application in the present case.
*649 For the reasons stated, the Order appealed from is affirmed.
Affirmed.
VAUGHN and ARNOLD, JJ., concur.